Citation Nr: 1302045	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis with Achilles tendonitis prior to January 30, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for right ankle degenerative arthritis with Achilles tendonitis since January 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to May 1992. 

This matter comes to the Board of Veterans' Appeals from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which service connection was granted for right ankle degenerative arthritis with Achilles tendonitis and a 10 percent disability rating was assigned.  VA immediately transferred jurisdiction of the Veteran's claim file to the VA RO in Indianapolis, Indiana.  In an October 2011 rating decision, the VA RO assigned a 20 percent disability rating effective January 30, 2010.

The issue of entitlement to service connection for a Haglund's deformity (a heel disability) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2007, the Veteran reported that he received all his treatment at the Indianapolis VA Medical Center.  A review of all three VA examinations show that the examiners reviewed VA treatment records.  The RO last requested records from that facility in July 2007.  VA should request all treatment records from that facility from July 2007 to the present.

The RO last asked the Veteran to identify treatment for his right ankle disability in June 2007.  VA should afford the claimant an opportunity to identify all sources of treatment for the right ankle disability.

The Veteran should only be scheduled for a VA examination if any additional medical evidence indicates that his right ankle disability has worsened since the December 2012 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all treatment for his right ankle disability.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC should obtain all records from the Indianapolis VA Medical Center from June 2007 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, if the additional evidence indicates that the right ankle disability has worsened since the December 2012 VA examination, the Veteran must be afforded a VA examination to determine the current severity of his right ankle degenerative arthritis with Achilles tendonitis.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the severity of right ankle degenerative arthritis with Achilles tendonitis.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, the AMC should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

5.  Thereafter, the AMC must readjudicate the issues on appeal with consideration of 38 C.F.R. § 3.321 (2012).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


